DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-11, 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al., U.S. Pub. No. 2021/0159178.

Regarding claim 1,
Nam et al. discloses: a semiconductor package comprising (See Fig. 1):
a first semiconductor chip C1;
a second semiconductor chip C2 on the first semiconductor chip;
a third semiconductor chip C3 on the second semiconductor chip;
a first pad (220/260) on a top surface of the second semiconductor chip, the first pad including a first portion 220 and a second portion 260 protruding in a vertical direction from the first portion, a width of the first portion in a first horizontal direction begin greater than a width of the second portion in the first horizontal direction, 
a second pad (the pad on layer 350) on a bottom surface of the third semiconductor chip, the bottom surface facing the top surface of the second semiconductor chip, and 
a solder ball 560 surrounding a sidewall of the second portion of the first pad between the first pad and the second pad. 

Regarding claim 14,
Nam et al. discloses: a semiconductor package comprising (See Fig. 1):
a first structure 510 including a substrate;
a second structure C1-C3 on the first structure;
a first pad (220/260) on a top surface of the second semiconductor chip, the first pad including a first portion 220 and a second portion 260 protruding in a vertical direction from the first portion, a width of the first portion in a first horizontal direction begin greater than a width of the second portion in the first horizontal direction, 
a second pad (the pad on layer 350) on a bottom surface of the third semiconductor chip, the bottom surface facing the top surface of the second semiconductor chip, and 
a solder ball 560 surrounding a sidewall of the second portion of the first pad between the first pad and the second pad,
wherein the second portion of the first pad is in contact with the second pad, and a width of the solder ball in the first horizontal direction is smaller than the width of the first portion of the first pad in the first horizontal direction. 

Regarding claim 2, Nam discloses wherein the thickness of the second portion of the first pad in vertical direction is greater than a thickness of the first portion of the first pad in the vertical direction. 

Regarding claim 4, Nam discloses wherein the first pad further includes a first metal layer on a top surface of the second portion of the first pad (Figs. 2-3).
Regarding claim 5, Nam discloses wherein the second pad includes a first portion and a second portion protruding in a vertical direction from the first portion of the second pad, and a width of the first portion of the second pad in the first horizontal direction is greater than a width of the second portion of the second pad in the first horizontal direction (Figs. 1-4).
Regarding claim 6, Nam discloses wherein the width of the second portion of the second pad in the first horizontal direction is the same as the width of the second portion of the first pad in the first horizontal direction (Figs. 1-4). 
Regarding claim 7, Nam discloses wherein the first pad further includes a first metal layer on a top surface of the second portion of the first pad, and the second pad further includes a second metal layer on a bottom surface of the second portion of the second pad (Figs. 1-4). 
Regarding claim 8, Nam discloses wherein the second portion 260 of the first pad is in contact with the second pad (350 or a layer on 350) (Figs. 1-4). 
Regarding claim 9, Nam discloses wherein the first pad 220 further includes a first metal layer 230 on a top surface of the second portion 220 of the first pad and a second metal layer 360/350 on a top surface of the first portion of the first pad, and the second pad further includes a third metal layer 350/360 on a bottom surface of the second pad.
Regarding claim 10, Nam discloses an adhesive layer 640 surrounding a sidewall of the first pad, and an insulating layer 640/630 surrounding at least a portion of a sidewall of the solder ball and a sidewall of the second pad. 
Regarding claim 11, Nam discloses wherein a width of the solder ball in the first horizontal direction is smaller than the width of the first portion of the first pad in the first horizontal direction (Fig. 2). 
Regarding claim 15, Nam discloses a first semiconductor chip C1 under the first structure, wherein the first structure is a second semiconductor chip C2, and the second structure is a third semiconductor chip C3. 
Regarding claims 16-17, Nam discloses a substrate 600 under the first structure;
Wherein the first structure is an interposer,
the second structure includes a first semiconductor chip C1 and a second semiconductor chip C2 spaced apart from the first chip in the first horizontal direction, the first chip is electrically connected to the second chip through the first structure. 
Regarding claims 18-19, Nam discloses the first structure is a first package including a first chip C1, C2, the second structure is a second package including a second chip C3 or the first structure is a substrate and the second structure is a chip C1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al., U.S. Pub. No. 2021/0159178.

Regarding claims 12, 13, 3, Nam fails to disclose the thickness of the pad, the width of the first portion of the first pad, however, the selection of such parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in conbination of the parameters  would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).


Claim 20 is allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed having a semiconductor package comprising: among other limitations cited in claim 20, a first chip, a second chip, and a third chip, a first pad on a top surface of the second chip, the first pad including a first portion and a second portion protruding in a vertical direction from the first portion, a width of the first portion in a first horizontal direction being greater than a width of the second portion in the first horizontal direction, a width of the first portion in a second horizontal direction perpendicular to the first horizontal direction being greater than a width of the second portion in the second horizontal direction, a through via penetrating the second semiconductor chip in the vertical direction and connected to the first pad, and an adhesive layer between the second chip and the third chip and surrounding a sidewall of each of the first pad, the second pad, and the second solder ball. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818